

 
 

--------------------------------------------------------------------------------

 



EXHIBIT 10.25


SECOND AMENDED AND RESTATED
INVENTIV COMMUNICATIONS, INC.
ACQUISITION-RELATED INCENTIVE PLAN


     The inVenitv Communications, Inc. Second Amended and Restated
Acquisition-Related Incentive Plan, formerly known as the inChord
Communications, Inc. Special Bonus Plan (the “Original Plan”), is hereby amended
and restated in its entirety, effective December 31, 2007, to read in full as
follows:




1.  
Purpose.  The purpose of the inVentiv Communications, Inc. (the "Company")
Acquisition-Related Incentive Plan (this "Plan") is to promote the profitable
growth of the Company by:

 
(a)  
aligning the interests of the Company's shareholders and senior management team;
and

 
(b)  
providing a special cash bonus opportunity measured by the future growth in the
earnings before interest and taxes ("EBIT") of the Company.

 
2.  
Effectiveness.  This Plan was approved by the Company's Board of Directors (the
"Board") and will become operative immediately upon, and the Plan's
effectiveness will be contingent upon, the closing (the "Effective Date") of a
sale of all or substantially all of the capital stock or the assets and business
of the Company to a third party strategic acquirer (the “Purchaser”) for
consideration paid at closing of not less than $[***] on or prior to September
1, 2006 (a "Sale Transaction").

 
3.  
Administration.  The responsibility to execute the provisions of this Plan is
irrevocably delegated to the President of the Company as of the Effective Date
(the "Plan Representative"), who is not a beneficiary hereunder.  Absent
manifest error, all determinations and decisions made by the Plan Representative
will be final, conclusive and binding on all persons, including without
limitation the Company, the Participants and their respective successors.

 
4.  
Participants.  Individual management employees of the Company identified by the
Plan Representative (each, a "Participant") will be eligible to receive payments
under this Plan, subject to Section 2 and the due execution and delivery by such
Participant and the Company of an agreement in the form attached hereto as Annex
A (the "Plan Joinder Agreement").  All awards under the Plan will be granted and
all Plan Joinder Agreements will be executed and delivered to the Company on the
same date.

 
5.  
Incentive Pool Amount.  Awards under this Plan will be earned based on [***]

 


the purpose of determining whether the Incentive Pool is funded will be made by
the Plan Representative in his sole discretion in a manner consistent with and
governed by the computation of such amounts under the operative agreements
entered into by the Company in connection with any Sale Transaction and will be
conclusive for purposes of the calculations made pursuant to this Plan.
 
6.  
Individual Awards.  Each Participant will be entitled to be paid [***]

 
Neither the Company nor the Purchaser, nor any officer, director or other
representative thereof, makes any guarantee or representation to the
Participants that any Final Award Amount will be realized.  If a Participant
engages in Triggering Conduct (as defined below) prior to December 31, 2007, the
Incentive Pool will be reduced by the amount of such Participant's Final Award
Amount that is forfeited pursuant to Section 10 but the Final Award Amounts of
other Participants will continue to be calculated as provided above without
giving effect to such reduction.
 
7.  
Award Payments.

 
(a)  
Within 15 days after the [***] (the "Determination Date"), the Final Award
Amounts will be paid in cash, except that (i) up to 50% (the "Stock Cap
Portion") of each Final Award Amount may, if the Purchaer’s common stock is
traded on the New York Stock Exchange, the American Stock Exchange, The Nasdaq
Stock Market or another securities exchange or interdealer quotation system, to
the extent determined by the Purchaser in its sole discretion, be satisfied by
the delivery to the applicable Participant of unregistered shares of common
stock of the Purchaser (such shares, or shares received pursuant to Section
7(b), "Award Shares") having a Fair Market Value, determined as of the
Determination Date, equal to such portion of the applicable Final Award Amount
and (ii) subject to paragraphs (b) and (c) below, in no event will the Company
be permitted to elect to satisfy a portion of any Final Award Amount with Award
Shares if (the Company or the Purchaser (or, if applicable, the issuer of the
Listed Equity Securities) has not taken all required measures with respect to
the issuance thereof under applicable law or the rules or regulations of any
exchange on which the common stock of the Purchaser (or, if applicable, the
Listed Equity Securities) is then listed upon expiration of the restriction
period specified in Section 7(c) below.  Notwithstanding the foregoing, at the
election of the Company, the amount of any award payable under the Plan that
exceeds the amount that would have been payable under the Original Plan shall be
payable, on the date or dates determined by the Company but in any event prior
to January 31, 2009, in cash or up to 50% in Award Shares having a Fair Market
Value determined as of the date of payment of such excess amount. .

 
(b)  
In the event of a merger, consolidation, recapitalization or other transaction
to which the Purchaser is a party prior to the Determination Date and as a
result of which outstanding shares of the Purchaser’s common stock are converted
into the right to receive, in whole or in part, Listed Equity Securities (a
"Conversion Transaction"), in lieu of the right of the Purchaser (whether or not
then exercisable) to satisfy a portion of the Final Award Amounts by the
delivery of common stock of the Purchaser pursuant to Section 7(a), up to the
Stock Cap Portion of each Final Award Amount may be satisfied by the delivery to
the applicable Participant of Listed Equity Securities of the issuer of the
equity securities received by holders of common stock of the Purchaser in such
Conversion Transaction having a Fair Market Value, determined as of the
Determination Date, equal to such portion of such Final Award Amount.  In the
event that, in any such Conversion Transaction, outstanding shares of common
stock of the Purchaser are converted into the right to receive equity securities
that are not Listed Equity Securities (or are converted into the right to
receive a combination of such equity securities and cash), then, unless such
equity securities become Listed Equity Securities prior to the Determination
Date, any Final Award Amounts will be required to be satisfied entirely in
cash.  In the event of a merger, consolidation, recapitalization or other
transaction prior to the Determination Date as a result of which outstanding
shares of common stock of the Purchaser are converted into the right to receive
only cash, any Final Award Amounts will be required to be satisfied entirely in
cash.

 
(c)  
No Participant will sell, pledge, hedge or otherwise transfer any economic
interest in any Award Shares prior to the first anniversary of the Determination
Date.

 
(d)  
Awards granted under this Plan will not be included in earnings for the purpose
of calculating 401(k) plan benefits or for purposes of any other employee
benefit plans.

 
8.  
Vesting.  Neither the termination of a Participant's employment with the Company
or any Affiliate of the Company nor, subject to Sections 2 and 10, any other
event will have any effect on such Participant's right to receive his or her
Final Award Amount hereunder.

 
9.  
Noncompetition, Nonsolicitation, Confidentiality and Assignment of
Inventions.  By executing the Plan Joinder Agreement, each Participant agrees to
the following:

 
(a)  
During the period of his or her employment (the “Employment Period”) with the
Company or any other Company Entity (as defined below) (the "Employing Entity")
and for a period of two years following termination of such employment for any
reason, whether by his or her action or otherwise (the "Non-Competition
Period"), such Participant will not, and he or she will cause his or her
controlled Affiliates (as defined below) not to, be engaged anywhere in the
world, directly or indirectly in any capacity whatsoever, including as an
employee, officer, director or consultant, in the conduct of, or own any equity
interest in, any business (regardless of form) that is competitive (other than
in an immaterial way) with any business conducted by any Company Entity at any
time during the Employment Period or any improvements or extensions thereof
contemplated at any time during the Employment Period, including without
limitation advertising, marketing and communications services on behalf of
health care clients  (a "Restricted Business"), provided that nothing herein
will prohibit (i) such Participant, in the aggregate together with all
controlled Affiliates of such Participant, from passive ownership of up to 5% of
the outstanding capital stock of any publicly traded company with respect to
which such Participant is not engaged in the management or the direct or
indirect provision of services in any capacity or (ii) such Participant from
accepting employment with a Person who operates a diversified business, such as
(without limitation) a fully-integrated pharmaceutical company, that may include
a Restricted Business or Restricted Business operations (other than during any
period that such Participant may be employed by the Company or any other Company
Entity) so long as the Participant does not engage in the management of or the
direct or indirect provision of such services in any capacity whatsoever with
respect to the Restricted Business or Restricted Business operations.

 
(b)  
During the Non-Competition Period, the Participant will not, and will cause his
or her controlled Affiliates not to, directly or indirectly, induce or solicit,
or aid or assist any Person to induce or solicit, any employees, independent
contractors providing advertising or other operational services or customers of
any Company Entity to terminate, curtail or otherwise limit their employment by
or business relationship with any Company Entity; provided, however, that no
Participant or other Person will be prohibited from hiring any such employee who
(i) responds to a general solicitation of employment not specifically directed
towards any Company Entity or particular employees of any Company Entity or (ii)
has terminated employment with the Company Entities at least 12 months prior to
such solicitation.

 
(c)  
During the Non-Competition Period, he or she will not and will cause his or her
controlled Affiliates not to (for his, her or its own benefit or the benefit of
any person or entity other than the Company Entities) use or disclose any trade
secrets or other confidential information of any Company Entity or those of any
customer or client of any Company Entity other than as required in the course of
performing his or her employment responsibilities.  The term "trade secrets or
other confidential information" includes, by way of example, matters of a
business nature, such as proprietary information about costs, profits, markets,
sales, lists of customers and other information of a similar nature and matters
of a technical nature, "know-how," computer programs (including documentation of
such programs) and research projects, including such materials constituting
plans for future development.  Notwithstanding the foregoing, (i) he or she may
disclose such information (A) if the same currently is in the public domain or
hereafter is in the public domain other than as a result of a breach of this
Section 9(c) by such Participant or (B) if the same is later acquired by such
Participant from another source and such Participant did not know that such
source was under a contractual, legal or fiduciary obligation to another person
to keep such information confidential and (ii) such Participant may disclose
such of the foregoing information as is required by law (including by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand, rule of civil procedure or
other similar process), or in connection with his preparation of tax returns or
in response to tax audits or similar proceedings, so long as (x) such
Participant provides the applicable Company Entity with prompt written notice of
any disclosure (unless such information is disclosed solely by virtue of
including such information in a tax return) so that such Company Entity may seek
a protective order or other appropriate remedy or (y) with respect to any
disclosure in connection with his or her preparation of tax returns or in
response to tax audits or similar non-public proceedings, such disclosure is
made on a confidential basis.  Upon the effective date of any termination of
such Participant's employment with the Employing Entity (whether by such
Participant, the Employing Entity or by reason of death or disability), or at
any time upon the request of the Employing Entity, he or she (or his or her
heirs or personal representatives) will deliver to the Employing Entity all
documents and materials containing trade secrets or other confidential
information as described herein and all documents, materials and other property
belonging to the Employing Entity or any other Company Entity which are in the
possession or under the control of such Participant (or his or her heirs or
personal representatives).

 
(d)  
All discoveries and works made or conceived by such Participant during and in
the course of his or her employment by the Employing Entity, jointly or with
others, that relate to the activities of any Company Entity will be owned and
assignable by the applicable Company Entity.  The term "discoveries and works"
includes, by way of example, inventions, computer programs (including
documentation of such programs), technical improvements, processes, drawings and
works of authorship, including all publications which relate to the business,
operations or activities of any Company Entity or any customer or client of any
Company Entity.  He or she will promptly notify and make full disclosure to, and
execute and deliver any documents requested by, the applicable Company Entity to
evidence or better assure title to such discoveries and works by the applicable
Company Entity, assist the applicable Company Entity in obtaining or
maintaining, at the applicable Company Entity's expense, United States and
foreign patents, copyrights, trade secret protection and other protection of any
and all such discoveries and works, and promptly execute, whether during his or
her employment or thereafter, all applications or other endorsements necessary
or appropriate to maintain patents and other rights for the applicable Company
Entity or its assignees and to protect its title thereto.  Any discoveries and
works which, within six months after the termination of such Participant's
employment hereunder, are made, disclosed, reduced to a tangible or written form
or description, or are reduced to practice by such Participant and which pertain
to work performed by him or her while with, and in his or her capacity as an
employee of, the Employing Entity will, as between such Participant and
applicable Company Entity, be presumed to have been made during his or her
employment by the Employing Entity.

 
(e)  
For purposes hereof, (i) the "Company Entities" means the Company, each of the
Company Subsidiaries and each person in which the Company holds a direct or
indirect equity interest (whether or not a controlling interest) and (ii) a
"controlled Affiliate" means, with respect to each Participant, any Person that
directly or indirectly, through one or more intermediaries, is controlled by
such Participant, alone or together with one or more other Participants or
shareholders of the Company, where "control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 
(f)  
Each Participant acknowledges and agrees that money damages would not be an
adequate remedy for any breach of his or her agreements contained in this
Section 9 and that, in addition to any other remedies available to any Company
Entity, such Company Entity will be entitled to the remedies of injunction,
specific performance and other equitable relief for any threatened or actual
breach of the agreements contained in this Section 9 without any requirement
that such Company Entity post a bond.  The parties hereto agree that the
provisions of this Section 9 are reasonable.  If a court determines, however,
that any provision of this Section 9 is unreasonable, either in period of time,
geographical area or otherwise, then the parties hereto agree that the
provisions of this Section 9 should be interpreted and enforced to the maximum
extent which such court deems reasonable.

 
10.  
Special Forfeiture/Repayment Rules.

 
(a)  
If, prior to December 31, 2009, a Participant engages in Triggering Conduct,
then (i) if the Triggering Conduct occurred prior to December 31, 2007, the
Participant's entire participation herein will immediately terminate and be
forfeited and no Final Award Amount will be paid to such Participant or (ii) if
the Triggering Conduct occurred during 2008 or 2009, the Participant will,
within 30 days following written notice from the Company, pay to the Company an
amount equal to (A) if such Triggering Conduct occurred during 2008, in the case
of any Triggering Conduct described in clause (i) of the definition of
Triggering Conduct in the immediately succeeding paragraph, 100% of the Final
Award Amount, and in the case of any other Triggering Conduct, 50% of the Final
Award Amount, or (B) if such Triggering Conduct occurred during 2009, in the
case of any Triggering Conduct described in clause (i) of the definition of
Triggering Conduct, 75% of the Final Award Amount, and in the case of any other
Triggering Conduct, 25% of the Final Award Amount .

 
(b)  
As used herein, "Triggering Conduct" will mean (i) a breach by such Participant
of the provisions of Section 9 of this Plan, (ii) the violation of any material
policy of the Company or the Purchaser, including conduct which would constitute
a breach of the then-most recent version of the Company's or the Purchaser's
code of conduct, or (iii) any activity that results in a termination due to (A)
the Participant's willful and continuous gross neglect of his or her duties for
which he or she is employed, (B) the Participant willfully engaging in
misconduct which is materially injurious to the Company or any of its
Affiliates, (C) the Participant's conviction of a felony or any misdemeanor
involving dishonesty, fraud or moral turpitude or the entry of a guilty or nolo
contendere plea with respect thereto, or (D) the Participant's refusal or
failure to follow the lawful directives of the Participant's designated superior
or the Board of the Company within ten business days after written notice (or
any shorter notice period reasonably necessary to avoid material harm to the
Company or the Purchaser). 

 
11.  
Investment Representations.  Each Participant hereby represents and warrants
that the Award Shares are being acquired for such Participant's own account, for
investment purposes and not with a view to distribution thereof.  Such
Participant acknowledges and agrees that any sale or distribution of Award
Shares may be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act of 1933, as amended (the "Securities
Act"), which registration statement has become effective and is current with
regard to the shares being sold, or (ii) a specific exemption from the
registration requirements of the Securities Act that is confirmed in a favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Purchaser, prior to any such sale or distribution, unless the Purchaser
determines that such opinion of counsel is unavailable; provided, however, that
the Purchaser will not require an opinion of counsel for transfers of Award
Shares made pursuant to Rule 144 if the Purchaser is provided with any
certificates or other evidence of compliance with Rule 144 reasonably required
by it in connection with such transfer (including a copy of the relevant Form
144).  Such Participant hereby consents to such action as the Purchaser deems
necessary or appropriate from time to time to prevent a violation of, or to
perfect an exemption from, the registration requirements of the Securities Act
or to implement the provisions of this Plan, including but not limited to
placing restrictive legends on certificates evidencing Award Shares and
delivering stop transfer instructions to the Purchaser's stock transfer agent.

 
12.  
Withholding of Taxes.  Any payment made pursuant to this Plan will be less any
applicable federal, state, local or foreign taxes.

 
13.  
Service at Will.  No provision of this Plan will confer upon a Participant any
right to continue as an employee or consultant for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company or of the Participant, which rights are expressly reserved by each, to
terminate the Participant's service to the Company at any time for any reason,
with or without cause.

 
14.  
Plan Duration; Amendment.  Except for Sections 9 and 10 of this Plan, this Plan
will terminate on the settlement date of all sums which become payable under
this Plan (the "Plan Period").  Without limiting the generality or effect of any
provision contained herein, this Plan may be amended at any time in any respect
the Board deems necessary or advisable with the approval of the Plan
Representative; provided, however, that if the rights and obligations of the
Participants would be adversely affected, such amendment or amendments will not
be effective (other than with respect to any Participant who consents thereto in
writing) unless the amendments have been approved by the holders of a majority
in amount of the Maximum Individual Awards payable hereunder and the Plan
Joinder Agreements.

 
15.  
Governing Law.  The provision of this Plan will be governed by and construed in
accordance with the laws of the State of Delaware without resort to that State's
conflict of laws rules.

 
16.  
Dispute Resolution.  Any controversy or claim arising out of or relating to this
Plan or the employment relationship between the Participant and the Employing
Entity will be submitted to arbitration under the auspices of the American
Arbitration Association in accordance with its Commercial Dispute Resolution
Procedures and Rules and at its office in Wilmington, Delaware.  The award of
the arbitrator will be final and binding upon the parties, and judgment may be
entered with respect to such award in any court of competent
jurisdiction.  Notwithstanding the foregoing, any controversy or claim arising
out of or relating to any claim by the Company or any of its affiliates for
temporary or preliminary relief with respect to Section 9 need not be resolved
in arbitration.  Such Participant acknowledges that this agreement to submit to
arbitration includes all controversies or claims of any kind (e.g., whether in
contract or in tort, statutory or common law, legal or equitable) now existing
or hereafter arising under any federal, state, local or foreign law, including,
but not limited to, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Family and Medical
Leave Act, the Employee Retirement Income Security Act and the Americans With
Disabilities Act, and all similar state laws, and such Participant hereby waives
all rights thereunder to have a judicial tribunal resolve such claims.  The
award or decision rendered by the arbitrator will be final, binding and
conclusive and judgment may be entered upon such award by any court of competent
jurisdiction.

 
17.  
Non-Transferability.  No rights under this Plan prior to the end of this Plan
Period may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, or
pursuant to a domestic relations order.

 
18.  
Definitions.  In addition to the terms defined elsewhere herein, as used in this
Plan, the following terms have the meanings specified below when used in this
Plan with initial capital letters:

 
(a)  
"Affiliate" of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with, such first Person, where "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 
(b)  
"Fair Market Value" means, with respect to any Award Share, the average closing
bid price (or, if there is no applicable closing bid price, the closing price)
of such Award Share on the principal exchange or interdealer quotation system on
which such Award Share is traded over a period of 30 consecutive trading days,
the latest of which will be the trading day immediately preceding the date as of
which Fair Market Value is being determined.

 
(c)  
"Listed Equity Securities" means equity securities that are traded on the New
York Stock Exchange, the American Stock Exchange, The Nasdaq Stock Market or
another securities exchange or interdealer quotation system that are registered
or eligible for resale pursuant to Rule 144.

 
(d)  
"Net Revenues" of the Company means the consolidated revenues of the Company and
its Subsidiaries net of pass-through expenses, determined on a consistent basis
between periods, determined in the same manner as, and using the same principles
and policies used in calculating, the "Gross Profit" line item on the
Consolidated Statement of Operations included in the Company’s audited,
consolidated 2004 financial statements.

 
(e)  
"Person" means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Entity or other entity (including its permitted successors and
assigns), where "Governmental Entity" means any federal, state, local or foreign
government, court or administrative, regulatory or other governmental agency,
commission or authority.

 
(f)  
"Settlement Auditor" means the Wilmington, Delaware office of Grant Thornton
LLP, or if such firm is unable or unwilling to serve as Settlement Auditor, such
other nationally recognized independent auditing firm that the Purchaser and the
Plan Representative may agree upon.

 
(g)  
"Subsidiary" means, as to any Person, another Person whose financial condition
and results of operations are required to be consolidated with those of the
first Person under GAAP and also includes, with respect to the Company,
RxPedite, LLC.

 


Executed as of February 27, 2008.






INVENTIV COMMUNICATIONS, INC.




By: _______________________
Name:
_____________________                                                                           
Title: ______________________









 [***]   Confidential treatment requested.  Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 

Annex A


INVENTIV COMMUNICATIONS, INC.
500 Olde Worthington Road
Westerville, Ohio 43082


September __, 2005


To the Participant Named on
the Signature Page Hereto




Ladies and Gentlemen:


The parties wish to confirm the following mutual understandings with respect to
certain aspects of the Acquisition-Related Incentive Plan (the "Plan") to be
implemented in connection with a sale of all or substantially all of the capital
stock or of the assets and business of the Company to a third party strategic
acquirer for consideration paid at closing of not less than $[***] on or prior
to September 1, 2006.


 
1.
Final Award Amount:  Provided that the Net Revenue threshold set forth in the
Plan is satisfied, the Maximum Individual Award for the Participant named herein
is $_____________.



 
2.
Terms of Acquisition-Related Incentive Plan:  The Participant agrees that, as
consideration for receiving his or her Final Award Amount, he or she accepts and
agrees to the terms of the Plan and agrees to be bound by the obligations
applicable to Participants thereunder, including without limitation Sections 9
and 10 thereof, which include limitations on competition, solicitation of
employees and clients and provides for the forfeiture of rights in certain
circumstances.



 
3.
Continued Employment:  As of the date hereof, the Participant has no plans to
terminate his or her employment with the Company or any Company Subsidiary
between the date hereof through the Plan Period, either independently or as a
result of any Sale Transaction.



This document may be executed in counterparts.




[Signature Page Follows]

 [***]   Confidential treatment requested.  Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 





Sincerely,


INVENTIV COMMUNICATIONS, INC.




By:                                                                
      Duly Authorized






PARTICIPANT:




Name:                                                                





[***]  Confidential treatment requested.  Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
